IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-41108
                         Conference Calendar



ANDREW GLEN JACKSON,

                                          Plaintiff-Appellant,

versus

JONATHON DOBRE, In his Individual
Capacity; JOHN KNOX, In his Individual
Capacity,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 1:01-CV-73
                       --------------------
                          August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Andrew Glen Jackson, federal prisoner # 28217-077, appeals

the district court’s dismissal of his Bivens** lawsuit for

failure to exhaust administrative remedies, pursuant to 42 U.S.C.

§ 1997e(a).    The district court’s dismissal is reviewed de novo.

Powe v. Ennis, 177 F.3d 393, 394 (5th Cir. 1999).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
       Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).
                             No. 01-41108
                                  -2-

     Jackson’s argument that, rather than dismiss his suit, the

district court should have given him a continuance to exhaust his

remedies is unavailing.     See Porter v. Nussle, 122 S. Ct. 983,

997-98 (2002); Wendell v. Asher, 162 F.3d 887, 890 (5th Cir.

1998).   His argument that exhaustion would have been futile is

similarly unavailing because futility is no longer an exception

to the exhaustion requirement.     See Booth v. Churner, 532 U.S.

731, 739-41 & n.6 (2001).    To the extent that Jackson argues, for

the first time on appeal, that his case should be reinstated

because he has now exhausted his administrative remedies, the

court will not address the newly raised argument.     See Shanks v.

AlliedSignal, Inc., 169 F.3d 988, 993 n.6 (5th Cir. 1999); Burch

v. Coca-Cola Co., 119 F.3d 305, 319 (5th Cir. 1997).    Even if the

court were to address the argument, it lacks merit; dismissal was

appropriate because Jackson had not exhausted his remedies at the

time he filed the instant lawsuit.     See § 1997e(a); see also

Underwood v. Wilson, 151 F.3d 292, 296 (5th Cir. 1998).

     Jackson’s appeal is without arguable merit, is frivolous,

and is therefore DISMISSED.     See Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.   This court’s dismissal

of the instant appeal counts as a “strike” for purposes of 28

U.S.C. § 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 385-87

(5th Cir. 1996).    Jackson is CAUTIONED that if he accumulates

three strikes under § 1915(g), he will not be able to proceed in

forma pauperis in any civil action or appeal filed while he is
                          No. 01-41108
                               -3-

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   See § 1915(g).

     APPEAL DISMISSED; THREE-STRIKES WARNING ISSUED.